84454: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15908: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84454


Short Caption:JONES (BARON) VS. CLARK CTY. SHERIFFCourt:Supreme Court


Related Case(s):81184


Lower Court Case(s):Clark Co. - Eighth Judicial DistrictClassification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerBaron Montero Jones
					In Proper Person
				


RespondentClark County SheriffAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


03/30/2022Filing FeePetition Filing Fee Waived.  Criminal. (SC)


03/30/2022Petition/WritFiled Proper Person Petition for Writ.  Emergency Original Habeas Corpus Writ and Affidavit in Support. (SC)22-09830




05/19/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  RP/JH/LS  (SC)22-15908




06/13/2022RemittiturIssued Notice in Lieu of Remittitur.  (SC)22-18633




06/13/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View